Citation Nr: 0303041	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE               

Entitlement to an evaluation in excess of 10 percent for a 
right wrist disability, based on an initial determination.




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision in Hartford, 
Connecticut, which granted service connection for a right 
wrist disability and assigned a zero percent evaluation.  By 
way of an April 2000 rating decision the evaluation of the 
right wrist disability was increased to 10 percent and the 
veteran continued his appeal.


FINDINGS OF FACT

1.	All development has been accomplished and all relevant 
evidence necessary for 
an equitable disposition of the appeal has been obtained.

2.  A right wrist disability is manifested by painful motion 
of the wrist.  Ankylosis is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5215 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision of August 1999, the April 2000 rating 
decision, the February 2002 rating decision, in the September 
1999 statement of the case, the April 2000 and November 2002 
supplemental statement of the case and VA letters to the 
veteran dated in May 2002 and June 2002 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decisions, statement 
of the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1997 to June 
1999.

A review of the veteran's service medical records shows that 
he underwent a scaphoidectomy of his right wrist and a four-
corner fusion in July 1998.  In an August 1999 rating 
decision, the RO established service connection for a status 
post scaphoidectomy and four corner fusion of the right wrist 
and assigned a noncompensable rating.  In an April 2000 
rating decision, a 10 percent rating was assigned for this 
disability.  

A March 1999 Medical Board Report showed that the veteran 
complained of persistent decreased range of motion and pain 
on both the radial and ulnar aspects of the right wrist with 
some crepitus noted.  On examination, the examiner noted a 
well-healed T "shaped" incision over the dorsal aspect of 
the right wrist.  The veteran was able to demonstrate some 
audible crepitus on range of motion with the wrist loaded.  
Range of motion of the wrist was as follows: flexion 35 
degrees, extension 30 degrees, ulnar deviation 30 degrees and 
radial deviation 25 degrees.  Grip strength measured in 
pounds at the second station right versus left 30/120.  A 
distal neurovascular examination was intact and there was 
full range of motion of all digits, he was able to make a 
full fist without difficulty.  Capillary refill was less than 
two seconds.  The diagnosis was status post scaphoidectomy 
and four corner fusion right wrist.  It was recommended that 
he be released from duty.

The veteran underwent a VA general medical examination in 
August 1999.  On examination he had a 6 cm.  x 8 cm. scar on 
the dorsal surface of his right wrist shaped like a "T" 
that was well-healed.  His right wrist showed no evidence of 
tenderness, redness, or swelling.  He had very few degrees of 
movement in extension, flexion and ulnar but his radial 
flexion was full to 20 degrees.  The diagnosis was status 
post right wrist fusion in July of 1998. 

In a statement dated October 1999, the veteran said his 
wrists hurt very badly and they were getting worse.  He said 
he was never seen by a doctor and that he was never notified 
of any doctor appointments.  

At a November 1999 VA medical examination the veteran 
complained of pain, weakness, a lot of stiffness, especially 
in cold weather, episodes of locking, and lack of endurance 
in his right wrist.  He reported a feeling of bone to bone 
sensation in his wrist and explained that he had difficulty 
writing because of lack of motion in the right wrist and 
difficulty holding heavy things.  The examiner noted the 
right hand grip is moderately weak compared to the left hand 
grip.  There was some weakness in the right forearm pronation 
and supination with strength 4/5 in pronation and supination 
with some pain.  There was some atrophy of the right hand 
intrinsic muscles, especially on the first dorsal 
interosseous compared to the left side.  Right wrist 
extension was limited to 24 degrees.  Flexion was limited to 
24 degrees passively and actively.  Radial abduction was 
limited to 28 degrees.  Ulnar abduction was limited to 24 
degrees.  Supination and pronation were normal in ranges.  
The diagnosis was status post scaphoidectomy and four corner 
fusion in the right wrist after sustaining a fracture in the 
wrist while he was in the service.  Tenderness was noted in 
the radial aspect of the radial carpal joint on the dorsal 
aspect.  There was slight decreased pinprick sensation just 
distal to the transverse scar on the dorsum of the wrist.  A 
November 1999 X-ray study of the right wrist showed fusion of 
wrist bones.  Three wires in place, with severe degenerative 
changes in the distal radius with multiple small opacities 
within articular space which could represent loose bodies 
possibly osteochondral fragments.

In a rating decision dated April 2000, the RO granted service 
connection and assigned a 10 percent rating for status post 
scaphoidectomy and four corner fusion, right wrist.  

A January 2001 temporary disability retirement list (TDRL) 
report showed the veteran had complaints of continued pain, 
decreased range of motion, and crepitus of the right wrist.  
He was unable to perform prolonged activities using the right 
wrist and he has pain with typing and using a keyboard.  He 
was unable to play sports using the right upper extremity 
especially throwing sports.  On physical examination of the 
right wrist it revealed a well-healed incision over the 
dorsal aspect of the wrist with mild radial deviation with 
the wrist in a rested position.  Range of motion was 
approximately 20 degrees of flexion, 30 degrees of extension, 
30 degrees of ulnar deviation, and 25 degrees of radial 
deviation.  He was able to make a full fist and had good 
strength.  The diagnosis was right wrist scapholunate 
dissociation, status post right scaphoidectomy and four-
corner fusion.  An X-ray study of the right wrist, performed 
in January 2001, revealed a well-healed four-corner fusion 
with retained hardware in place and some diffuse degenerative 
changes in the radiocarpal joint.    

Analysis

The veteran contends that his service-connected right wrist 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

For the wrist, a 10 percent evaluation is warranted when 
dorsiflexion of the wrist is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2002).

Where there is impairment of supination and pronation, of the 
wrist, where motion is lost beyond the last quarter of arc, 
the hand does not approach full pronation, a 20 percent 
rating is assigned.  With limitation of supination to 30º or 
less, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2002).

The veteran's service-connected right wrist disability is 
currently rated 10 percent disabling, the maximum permissible 
rating under Code 5215.  Thus, evidence of pain on use of the 
right wrist, resulting in a more limited degree of motion 
would not support a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); Johnston v. Brown, 10 Vet. App. 80 (1997);  
DeLuca v. Brown, 6 Vet. App. 321 (1995).  While ratings 
higher than 10 percent are permitted for impairment of 
pronation or supination of the wrist (Code 5213), the 
examination of November 1999 noted normal pronation and 
supination.   There is no other applicable code under which a 
higher evaluation would be warranted for the veteran's right 
wrist disability.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the right wrist disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the veteran's 
claims for an increased rating for a right wrist disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a right wrist disability 
is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

